United States Court of Appeals
                     For the First Circuit


No. 21-1909

   TOGETHER EMPLOYEES, by individual representatives; ROBERTA
   LANCIONE; JOYCE MILLER; MARIA DIFRONZO; MICHAEL SACCOCCIO;
ELIZABETH BIGGER; NATASHA DICICCO; NICHOLAS ARNO; RUBEN ALMEIDA,

                    Plaintiffs, Appellants,

                               v.

                   MASS GENERAL BRIGHAM INC.,

                      Defendant, Appellee.


                          ERRATA SHEET

     The opinion of this Court, issued on November 18, 2021, is
amended as follows:
    On page 4, line 5, replace "was" with "were."
    On page 16, line 8, replace "MBG's" with "MGB's."